        Case 1:19-cv-11254-VEC-OTW Document 45 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ROBERT DEREK LURCH, JR.,
                                                                 :
                                      Plaintiff,                 :   19-CV-11254 (VEC) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
THE CITY OF NEW YORK, et al.,                                    :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The City of New York (“City”) is directed to submit supplemental briefing regarding its

Motion to Dismiss by December 3, 2020. The briefing shall discuss probable cause, if any, for

Plaintiff’s November 25, 2019 arrest. The City may attach exhibits to the supplemental

briefing. 1 The City shall consult Heller v. Bedford Central School District, 144 F. Supp. 3d 596

(S.D.N.Y. 2015) regarding false arrest claims relating to New York Mental Hyg. Law § 941.

         The pro se Plaintiff may, but is not required to, submit a response to the City’s

supplemental briefing two weeks after service of the City’s supplemental briefing.




1
 In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court is ordinarily limited to consideration of
the factual allegations set forth in the plaintiff's complaint. Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007).
However, the Court may supplement those allegations with facts from documents either referenced therein or
relied upon in framing the complaint, see DiFolco v. MSNBC Cable LLC., 622 F.3d 104, 111 (2d Cir. 2010), or
documents upon which the complaint solely relies and which are integral to it, Roth, 489 F.3d at 509. “[A] plaintiff's
reliance on the terms and effect of a document in drafting the complaint is a necessary prerequisite to the court's
consideration of the documents on a dismissal motion; mere notice or possession is not enough.” Chambers v.
Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002) (emphasis in original).
       Case 1:19-cv-11254-VEC-OTW Document 45 Filed 11/19/20 Page 2 of 2




        The Clerk of Court is respectfully directed to mail a copy of this Order on the pro se

Plaintiff.


SO ORDERED.


                                                             s/ Ona T. Wang
Dated: November 19, 2020                                                Ona T. Wang
       New York, New York                                      United States Magistrate Judge
